t c no united_states tax_court melea limited petitioner v commissioner of internal revenue respondent docket no filed date r sought production of certain transcripts of depositions taken in a patent infringement suit in which p was a defendant pursuant to stipulation and agreement of the parties to the infringement suit the u s district_court entered a protective_order regarding materials that any of the parties could label as confidential without leave of the district_court in response to r’s request p refused to produce the deposition transcripts contending that to do so would be in violation of the protective_order the transcripts are otherwise discoverable and relevant to the tax issue before this court the infringement suit is closed and expense loss of time and inconvenience would be occasioned by requiring the parties in this case to proceed to the district_court to attempt to reopen the closed infringement suit held p will be compelled to produce the protected materials and this court’s compulsion order will incorporate the requirements of the district court’s protective_order to continue the protection of -- - any proprietary business information that may be contained in the deposition transcripts bric j zinn for petitioner michael j cooper for respondent opinion gerber judge we consider respondent’s motion seeking to compel production of transcripts of certain depositions from petitioner petitioner’s refusal to produce is based on its argument that production would result in a violation of a protective_order issued by another court we consider whether it would be appropriate to compel petitioner to produce under such circumstances background melea limited is a gibraltar corporation with a business address in geneva switzerland michael ladney ladney who is the petitioner in a related case pending in this court is a u s citizen who was the prior owner of several patents associated with petitioner’s business activity as it relates to plastic injection molding lladney is the principal_shareholder of several u s_corporations involved in the manufacture of plastic parts at some time ladney transferred patents and other assets to offshore entities including petitioner without detailing the relationships of the various entities that respondent contends exist we note that respondent determined generally that certain u s entities related to ladney are dependent agents of petitioner which within the context of sec_864 negotiated contracts on behalf of petitioner on that premise respondent determined that petitioner’s income is from sources outside the united_states which are effectively connected with petitioner’s u s trade_or_business apparently petitioner does not deny that it hada u s trade_or_business but disputes that its income from sources outside the united_states is effectively connected with its u s trade_or_business respondent seeks copies of deposition transcripts taken in connection with litigation in the u s district_court for the middle district of florida petitioner was a defendant in litigation styled cinpres ltd v hendry case no 96-752-civ-t- 24b m d fla date cinpres case that case involved a patent infringement action brought by cinpres a british company against petitioner and a competitor of petitioner petitioner a foreign_corporation questioned the u s district court’s jurisdiction over it and depositions were taken in part to discern the relationship between petitioner ' section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure q4e- and two of ladney’s u s entities the same ones that respondent determined were petitioner’s dependent agents pursuant to stipulation and agreement of the parties in the cinpres case the district_court entered a protective_order on date in order to expedite the flow of discovery material facilitate the prompt resolution of disputes over confidentially adequately protect material entitled to be kept confidential and insure that protection is afforded only to material so entitled although there had been disagreement between the parties as to the content of the order the parties after assistance from the district_court stipulated and agreed to an order which the district_court approved under the protective_order any party without court approval could designate documents as either confidential or attorney’s eyes only by stamping same on the document only documents containing highly sensitive business or technical information could be stamped for attorney’s eyes only the cinpres case was closed on date without a trial and following a settlement reached by the parties in pertinent part the cinpres protective_order contained the following prohibition on the use of documents classified as confidential by the parties other than use by the parties to the cinpres litigation and their counsel disclosure of a classified document was not permitted without prior written - - consent of the party that had classified the document as confidential parties could apply to the court for declassification of a document confidential information in depositions could be classified as confidential by underlining the confidential portion and designating that portion as under the protective_order if a classified document was subpoenaed or ordered produced by another court the party that classified the document was to be advised classified documents were to be used only for preparation and trial in the cinpres case the protective_order provisions did not terminate at the conclusion of the cinpres case and within days of the termination of the cinpres case the parties’ counsel were permitted to maintain one set of protected matter and all other copies were to be returned to originating party or destroyed at the option of the originating party initially petitioner refused to produce any of the depositions but now has produced redacted versions to respondent the redacted versions reflect that the redacted portions had been classified as confidential under the protective_order ’ respondent contends he is entitled to the redacted portions petitioner contends that to the extent it has not produced there is no indication who classified the redacted portions as protected we assume that the deponent classified the redacted portions the deponents were generally either parties or their agents -- - documents or provided the redacted portions it is unable to do so because of the protective_order entered in the cinpres case discussion petitioner urges this court to respect the terms of the protective_order which prohibits disclosure without modification of the order and or approval of the district_court that issued the order petitioner suggests that respondent should first attempt to request the district_court that issued the order to modify it in order to accommodate the disclosure petitioner further postulates that this court should not entertain respondent’s discovery request until after respondent has shown that he was unable to obtain the materials from the district_court petitioner however also argues that respondent is not entitled to the protected material we note that petitioner who was a party in the cinpres case and would have standing under the terms of the protective_order has not offered to approach the district_court to facilitate respondent’s access to the protected material petitioner is vigorously attempting to keep we observe that petitioner has resisted the production of the depositions petitioner appears to be using another court’s protective_order as a shield or bar to compliance with respondent’s discovery request petitioner has not suggested any alternatives and has displayed an aversion to seeking modification of the protective_order under consideration petitioner does not contend that any portion of the deposition transcripts it has withheld contains proprietary business information that would be in need of protection from respondent the redacted portions of the deposition transcripts the material sought by respondent is relevant to the issues we consider as stated in 82_tc_105 rule b limits discovery to information or responses which are relevant to the subject matter of the pending litigation and which are not otherwise protected from discovery on the ground of privilege or other limitation the standard of relevancy in a discovery action is liberal 73_tc_469 the burden of establishing that the documents or responses sought are not relevant or otherwise not discoverable is on the party opposing production 81_tc_937 branerton ii supra pincite pbp t l construction co v commissioner supra pincite petitioner has not shown that the material sought by respondent is not relevant petitioner however has raised the question of whether the protective_order issued in the cinpres case is a limitation on production in this proceeding this is our first occasion to consider whether this court should order the production of material which was subject_to another court’s protective_order in a case which has been closed under the district court’s protective_order a party or aggrieved entity was permitted to intervene to declassify a document clearly petitioner would have been entitled to seek to declassify the redacted portions of the deposition to the extent petitioner is the classifying party it may have been entitled to disclose without declassification respondent --- - possibly as an aggrieved entity would have been able to seek declassification of the materials sought here ’ there appears to be no question about whether the protective_order survived the cinpres litigation and continues to have full force and effect on the parties subject_to it or about the issuing district court’s ability authority to modify or revoke the order see 858_f2d_775 1st cir matters of comity influence courts’ decisions whether to issue orders that affect or modify protective orders issued by other courts see eg 120_frd_648 d md 111_frd_65 d p r these principles while unquestionably important are not absolute and courts asked to issue discovery orders in litigation pending before them also have not shied away from doing so even when it would modify or circumvent a discovery order by another court 191_frd_495 d md respondent did not have the opportunity to intervene in the cinpres case to seek access to the materials and we are not we must assume from petitioner’s argument that respondent should first attempt to obtain the documents by seeking them from the district_court that petitioner believes that respondent had standing under the protective_order to seek declassification of a document --- - certain that respondent has standing to currently seek modification of the protective_order that was entered the materials in question go to the heart of the merits of the tax controversy in this case ie the relationship between petitioner and certain u s_corporations under similar circumstances courts have recognized that a practical solution may be needed in that regard the cinpres case is closed and considerable delay and expense would be occasioned by the reopening of that case or the filing of a new action to seek modification of a protective_order tucker v ohtsu tire rubber co supra pincite one pivotal consideration is whether the court issuing the order merely sanctioned the agreement of the parties or whether the terms of the order instead reflect the issuing court’s deliberative_process where the issuing court has merely sanctioned the parties’ agreement those circumstances have been considered to be more like a private contract between the parties than a holding of a court id the circumstances of the case before us appear to fit within the guidelines that have been established by other courts for compelling discovery of material that was specifically or generally under a protective_order of another court we proceed with caution and employ a pragmatic approach to a difficult procedural problem in doing so we follow the direction of -- - several other federal courts the court in tucker v ohtsu tire rubber co supra formulated guidelines which it distilled from various court holdings to assist in deciding whether it is appropriate to enter a discovery order that would have the effect of modifying an order issued by another court we find that formulation helpful in our consideration of respondent’s motion to compel petitioner’s production of the deposition transcripts in question the first area of inquiry is the nature of the other court’s protective_order this inguiry focuses on whether the order was issued by a court as its resolution of a controversy or whether the court simply approved the parties’ agreement courts have afforded less deference to orders based on an agreement of the parties and merely approved by the court conversely more deference has been afforded in situations where a court’s order resulted from a holding that is based on the court’s deliberative_process cases where one court compelled production of material from a prior proceeding subject_to a protective_order morton intl inc v atochem n am inc u s p 2d d del 123_frd_527 w d n c and 92_frd_67 s d n y cases where production was denied 136_frd_334 d d c 120_frd_648 d md and 111_frd_65 d p r concerning this aspect petitioner contends that the protective_order in the cinpres case was entered after an extended period of disagreement by the parties hearings by the district_court and assistance involvement of the judge petitioner also points out that the protective_order that was finally entered was different in some respects from those originally proposed by each party petitioner contends that the order we consider did not merely represent a ministerial_act by the district_court and accordingly more deference should be afforded the order respondent points out that the parties stipulated and agreed to the protective_order entered by the district_court in that regard the order and the matters it covers were not subjected to deliberation by the district_court although the district_court played a role mediator or monitor in resolving the parties’ disagreement negotiations regarding the content of the proposed protective_order the district_court did not deliberate or decide the controversy ultimately the district_court entered a protective_order which had been stipulated and agreed to by the parties under those circumstances less deference need be afforded the protective_order on the theory that it is essentially an agreement of the parties although we pay less deference to the order conceptually we defer to its substance and intent to protect the confidential materials that may be contained in the deposition transcripts the second tucker factor concerns the identity of the party from whom discovery is sought this factor focuses on whether the document sought is from a person originally entitled to have it as a party to the cinpres case petitioner was entitled to the transcript of depositions and therefore petitioner was an original holder of this document petitioner points out that the tucker case involved a one- sided order ie the protected materials flowed from one source petitioner contends that the circumstances of this case are different because it was not a one-sided sole source order respondent counters that the documents sought depositions could have been designated as protected by any of the parties in the cinpres case in effect the deposition transcripts are the rightful property of each litigant and could have been treated by any as confidential in that regard petitioner has not shown or contended that the redacted portions of the deposition testimony were exclusively sourced in another party in the cinpres case additionally petitioner does not contend that the redacted portions of the deposition transcripts contained material that if petitioner had shown that the protected material was exclusively sourced in another the protective_order provides for notice to that party before production of a protected document pursuant to another court’s order in substance requires protection such as proprietary business information the third tucker factor concerns whether the case in which the order was issued is still pending and if not the court is to consider the burden and expense that will be incurred in order to seek modification of the order the district_court proceeding was settled by the parties and is no longer pending on this aspect petitioner recognizes that expense and delay would be occasioned by an action to reopen the infringement proceeding simply to seek modification of the protective_order petitioner however contends that it is the only avenue by which the protective_order should be approached and that this court should not circumvent the district court’s order respondent contends that he is not a party to the cinpres case in addition intervention in the cinpres case would require the involvement of the u s department of justice which would further complicate this matter and increase the expenditure of public resources respondent also contends that it would be an imposition on the district_court to interject it into a discovery dispute in the u s tax_court we agree with respondent the district_court would have to be asked for the first time to interpret and or to modify an order negotiated by the parties in a case that is now closed and final the additional cost in expense time and inconvenience of the courts and the parties to seek review by the court that issued the order is not warranted in this setting the final factor concerns whether this court by incorporating similar terms and protections in our order could continue the protections originally approved in the district court’s order on that point petitioner argues that neither petitioner nor respondent has moved this court for such a protective_order petitioner’s concern is that the cinpres case involved patent infringement and the possible need to protect any proprietary business information in that regard the district court’s protective_order appears to adequately provide for protection of any proprietary business information if we incorporate the terms of the district court’s protective_order into an order compelling the production of the requested deposition materials the same obligations and restrictions will be imposed with the exception that they will now be imposed on respondent we see no reason why the terms of the district court’s protective_order cannot be incorporated into this court’s order compelling any production of materials from the cinpres case as explained the information respondent seeks is relevant to the issues we consider it would be unjust to permit petitioner continued access to this type of information with no access to respondent another approach to remedying this -- - situation would have been to order petitioner to produce the materials without addressing the protective_order to simply order such production would however place petitioner in the position of having to seek modification of the cinpres order and to bear the expense of same as a practical matter petitioner has not shown why the approach we have chosen order production with continued protection under the terms of the protective_order is not appropriate under the conditions we consider to reflect the foregoing an order will be issued granting respondent’s motion to compel and providing for continued protection of the materials to be produced
